

116 HR 1983 IH: Community Health Investment, Modernization, and Excellence Act of 2019
U.S. House of Representatives
2019-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1983IN THE HOUSE OF REPRESENTATIVESMarch 28, 2019Mr. O'Halleran (for himself and Ms. Stefanik) introduced the following bill; which was referred to the Committee on AppropriationsA BILLTo reauthorize and extend funding for community health centers and the National Health Service Corps. 
1.Short titleThis Act may be cited as the Community Health Investment, Modernization, and Excellence Act of 2019. 2.Extension of funding for community health centers and National Health Service CorpsSection 221 of the Medicare Access and CHIP Reauthorization Act of 2015 is amended— 
(1)in subsection (a), by adding at the end the following:  (3)Additional fundingIn addition to amounts appropriated under section 10503(b) of the Patient Protection and Affordable Care Act, there are appropriated to the CHC Fund the following: 
(A)For purposes of paragraph (1) of such section— (i)for fiscal year 2020, $4,200,000,000; 
(ii)for fiscal year 2021, $4,400,000,000; (iii)for fiscal year 2022, $4,600,000,000; 
(iv)for fiscal year 2023, $4,800,000,000; and (v)for fiscal year 2024, $5,000,000,000. 
(B)For purposes of paragraph (2) of such section— (i)$325,000,000 for fiscal year 2020; 
(ii)$340,000,000 for fiscal year 2021; (iii)$355,000,000 for fiscal year 2022; 
(iv)$370,000,000 for fiscal year 2023; and (v)$385,000,000 for fiscal year 2024.; and 
(2)in subsection (c), by striking fiscal year 2016 and fiscal year 2017 and inserting fiscal year 2020, fiscal year 2021, fiscal year 2022, fiscal year 2023, and fiscal year 2024. 